EXHIBIT 10.2
 
 
PROMISSORY NOTE
 
(Term Note # 60071)
 
 

$4,823,332.74
February 28, 2012
Tulsa, Oklahoma

 
 
FOR VALUE RECEIVED, GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited
liability company ("Borrower") hereby promises to pay to the order of THE F&M
BANK & TRUST COMPANY, a state banking corporation (the "Bank"), at the Bank's
principal offices in Tulsa, Oklahoma, in lawful money of the United States of
America, the principal sum of FOUR MILLION EIGHT HUNDRED TWENTY THREE THOUSAND
THREE HUNDRED THIRTY TWO AND 74/100 DOLLARS ($4,823,332.74), in monthly
installments of principal in the amount of $76,560.84 each, due on the 13th day
of each calendar month, commencing March 13, 2013, together with interest
thereon from the date hereof on the unpaid balance of principal from time to
time outstanding and on any past due interest, including accrued but unpaid
interest from the Prior Term Note (as hereinafter defined), at the rate of
interest hereinafter specified, which interest is due and payable as it accrues
on the same day monthly principal installments are due and payable, commencing
March 13, 2013, and at final maturity on March 13, 2015.
 
The unpaid principal amount hereof shall accrue interest at a variable per annum
rate equal from day to day to the Bank's Base Rate (as herein defined), but in
no event shall this Note accrue interest at a per annum contract rate (not
Default Rate) less than four and one-half percentage points (4.50%) per annum or
greater than the maximum rate allowable by applicable law.  Any change in the
Base Rate shall be effective with respect to this Note as of the date upon which
any change in such rate of interest shall occur.  Interest shall be computed on
the basis of a year of 360 days but assessed for the actual number of days
elapsed.
 
As used herein. "Base Rate" means a variable annual rate of interest established
from time to time by the Bank and announced from time to time by the Bank and/or
published on its website as the "F&M Prime Rate."  The Base Rate may be adjusted
throughout the term of the loan or loans governed or evidenced hereby, and any
change in the Base Rate due to a change in such announced and/or published rate
shall be effective on the day of the announced changed in such Base Rate.  Such
rate shall not necessarily be the Bank’s "best" or lowest rate and the Bank may
make loans from time to time based or priced on other rates or indices.  Should
the Base Rate become unavailable during the term of the loans evidenced by the
Note(s) or should the Bank otherwise cease to publish or announce a prime rate,
or should it be merged, consolidated, liquidated or dissolved in such a manner
that it loses its separate corporate or banking identity, then the Base Rate
shall be a substitute index selected and designated by the Bank and concerning
which the Borrower is notified by the Bank.
 
This Note is an extension, increase and modification of the Term Note referred
to in that certain Loan Agreement dated as of March 4, 2005, between and among,
inter alia, Borrower, Glog Investment, L.L.C. and the Bank, as amended from time
to time (as the same may be hereafter amended, restated, supplemented or
otherwise modified from time to time, collectively the "Loan
Agreement").  Capitalized terms used in this Note but not defined herein shall
have the respective meanings assigned to them in the Loan Agreement.
 
This Note is an extension, modification and increase of the Note issued by
Borrower to the Bank pursuant to the Loan Agreement and is entitled to the
benefits provided for in the Loan Agreement, the Loan Documents and the Security
Agreement securing this Note to the fullest extent permitted by applicable law
and the security interests granted in such Security Agreement and other
applicable Loan Documents between, inter alia, Borrower, as debtor, and the
Bank, as secured party, are hereby granted, regranted, ratified, confirmed and
continued in full force and effect for all purposes by Borrower in favor of the
Bank in all respects as if fully restated herein verbatim.
 
 
 

--------------------------------------------------------------------------------

 
The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events, for the voluntary prepayment hereof upon
the terms and conditions specified therein, cross default and collateralization
with the other promissory notes therein described and defined (as each or either
thereof may have been or hereafter be extended, renewed, rearranged, replaced,
substituted, consolidated or otherwise modified from time to time) and other
terms, provisions, conditions and limitations relevant to this Note, including
without limitation, application of the Default Rate.
 
Upon the occurrence of any Event of Default under the Loan Agreement, the
Security Agreement or any of the other Loan Documents, the Bank shall have the
right, immediately and without further action by it, to set off against this
Note and the other notes cross collateralized and cross defaulted herewith, all
money owed by the Bank in any capacity to the Borrower or any other person who
is or might be liable for payment hereof, whether or not due, and also to set
off against all other liabilities of the Borrower to the Bank all money owed by
the Bank in any capacity to the Borrower; and the Bank shall be deemed to have
exercised such right of set off and to have made a charge against such money
immediately upon the occurrence of such Event of Default even though such charge
is made or entered into the books of Bank subsequently thereto.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceedings or this Note be placed in the hands of attorneys for collection
after default, the Borrower agrees to pay hereunder, in addition to the
principal and interest due and payable hereon, reasonable attorneys' fees, court
costs and other collection expenses incurred by the holder hereof.
 
The Borrower hereby waives presentment for payment, demand, notice of
nonpayment, protest and notice of protest with respect to any payment hereunder
and agrees to any extension of time with respect to any payment due hereunder,
to any substitution or release of the security or collateral described in the
Loan Agreement or the Security Instruments and to the addition or release of any
party liable hereunder.  No delay on the part of the holder hereof in exercising
any rights hereunder shall operate as a waiver of such rights.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF OKLAHOMA.  THIS NOTE IS CROSS DEFAULTED AND CROSS COLLATERALIZED
WITH THE OTHER NOTE ISSUED FROM TIME TO TIME BY THE BORROWER OR RE TO THE BANK
AND/OR PURSUANT TO THE LOAN AGREEMENT.
 
 
2

--------------------------------------------------------------------------------

 
This Note is an extension, increase and modification of that certain term note
#60071 from Borrower payable to the order of the Bank and dated March 15, 2011,
in the original principal amount of $6,097,776.21 (the "Prior Term Note") and
this Note supersedes and replaces the Prior Term Note but is not a novation,
extinguishment or cancellation of the outstanding and unpaid principal
indebtedness evidenced thereby.
 
The provisions of the Loan Agreement concerning jurisdiction, venue and waiver
of jury trial are incorporated herein by reference and made a part hereof for
all purposes to the fullest extent permitted by applicable law with the same
force and effect as it fully set forth herein and repeated herein verbatim.
 
This Note (Term Note # 60071) is executed and delivered to the order of the Bank
by the undersigned duly authorized manager of the Borrower, in Tulsa, Oklahoma,
pursuant to all necessary consents, actions and approvals of the board of
directors of the Borrower.
 
 
BORROWER:
 
GREYSTONE MANUFACTURING, L.L.C.,
 
an Oklahoma limited liability company
 
By: /s/ Warren F. Kruger                           
 Warren F. Kruger. manager
 
 
 

 
Due:      March 13, 2015
    
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------